Citation Nr: 0505403	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  97-28 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased initial evaluation for status 
post-ulcer excision from larynx, with occasional hoarseness, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1965 to April 
1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In October 1998, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument in his 
behalf in February 2005.


FINDINGS OF FACT

1.  The veteran's post-ulcer excision from larynx residuals 
manifest subjectively with a history of hoarseness, weak 
voice, and throat pain.  They manifest objectively with a 
slight failure of the vocal cords to make contact in the 
anterior portion, as there is no closure of the false vocal 
cords, mild hoarseness, and a voice of normal volume.  The 
vocal cords are free of gross nodules, and there is normal 
vocal chord movement.

2.  For the period prior to October 7, 1996, marked 
pathological changes, such as inflammation of cords or mucous 
membrane, thickening or nodules of cords or submucous 
infiltration, and marked hoarseness were not been more nearly 
approximated.

3.  Aphonia symptomatology was not been manifested.
4.  Moderate impairment of respiration, dyspnea on moderate 
exertion, was not been more nearly approximated.

5.  For the period beginning on October 7, 1996, hoarseness, 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy, has not 
been more nearly approximated.

6.  For the period beginning on October 7, 1996, no 
symptomatology of aphonia has been manifested.


CONCLUSION OF LAW

The requirements for an initial rating in excess of 10 
percent for post-ulcer excision from larynx residuals have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes (DCs) 6516, 
6519 (2004); 38 C.F.R. §§ 4.97, DCs 6516, 6519, 6520 (in 
effect prior to October 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1995.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the initial adjudication was not an 
entirely unfavorable decision, as the veteran was granted 
service connection, and the sole issue is the initial 
evaluation of his disorder.  Third, the veteran's case 
continued under development.  Fourth, the July 2002 
supplemental statement of the case (SSOC) contained the 
entire VCAA notice, and the case file reflects no record of 
it having been returned as undeveloped.  Fifth, in a letter 
dated in January 2004 (letter), the RO informed the veteran 
of the VCAA and VA's obligations under the act, to include 
the evidence needed to support his claim.  As to who would 
obtain what part of the evidence needed, the letter informed 
the veteran of all of the evidence obtained or received  by 
the RO to that date, that the RO would obtain any federal 
records related to his claim, and instructed the veteran to 
send any medical reports in his possession.  The letter also 
informed the veteran that the RO would obtain any private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.

As noted, the veteran's case has been under continued 
development.  Second, as noted, the July 2002 SSOC contained 
the VCAA notice.  The veteran's response to the July 2002 
SSOC reflected only his disagreement with the entry that he 
failed to report for a scheduled examination, as he asserted 
that he did not receive the notice.  He made no assertion 
that there was additional evidence to obtain or submit.  
Third, the veteran's response to the letter reflected only 
his frustration at again informing the RO that all evidence 
relevant to his claim was already of record, and that his 
claim should be decided on the evidence of record.  Thus, the 
Board has clear evidence as to how the veteran would respond 
to a proper notice, albeit after the initial adjudication.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); 
Huston v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not 
for the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Specifically, the veteran advised that there was no 
additional evidence to submit.

Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran has demonstrated by his 
actions, including those after receipt of VCAA notice, that 
there is no missing evidence to be obtained, the Board finds 
that the timing of the VCAA notice did not prejudice the 
veteran in the pursuit of his claim.  Pelegrini, 18 Vet. App. 
at 121-22; see also Conway v. Principi, 353 F.3d 1369, 1373-
74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO arranged for 
appropriate examinations to document the current severity of 
the veteran's post-ulcer excision residuals.  All records 
obtained or generated have been associated with the claim 
file.  Neither the veteran nor his representative asserts 
that there is additional evidence to be obtained or that 
there is a request for assistance that has not been acted on.  
The Board finds that the RO has complied with the duty to 
assist.  38 C.F.R. § 3.159(c).

Factual background.

The veteran filed his claim in January 1996.  The May 1996 
rating decision granted service connection with a 
noncompensable evaluation, effective May 1, 1995.  During the 
appeal period, a compensable evaluation of 10 percent was 
granted, effective May 1, 1995.  Although the July 2002 SSOC 
reflects that a compensable evaluation of 10 percent was 
allowed, the Board notes no rating decision in the case file 
to that effect.  The April 2004 SSOC explains that the 
October 1998 Board Remand erroneously reflected that the 
veteran's post-ulcer excision residuals were evaluated at 10 
percent.  The April 2004 SSOC effectuated an allowance of a 
10 percent evaluation.

The April 1996 VA examination report reflects that the 
veteran reported that, during his active service in 1981 
during a routine physical examination, ulcers were found on 
his vocal cords and they were cauterized.  The veteran 
reported that, since the procedure, he continued to 
experience recurrent problems with painful hoarseness, and 
that he lost his voice at times, especially after talking for 
a certain length of time.

Physical examination of the nose, sinuses, mouth, and throat 
was essentially within normal limits.  The examiner rendered 
a diagnosis of status post-removal of ulcers from the larynx, 
painful hoarseness, recurrent, associated with transitory 
loss of voice, etiology undetermined.

In his May 1997 notice of disagreement, the veteran called 
attention to the long history of his disorder in his service 
medical records, and related that his symptoms caused him to 
forego his pursuit of a Masters Degree in Early Childhood 
Education, as he lost his voice during classroom 
presentations.

The May 1999 VA examination report reflects that the veteran 
repeated the history provided at the 1996 examination.  He 
also reported that he experienced chronic throat clearing 
symptoms, and that if he talked from 30 minutes to an hour, 
his voice would change pitch.  The examiner's review of the 
veteran's medical history revealed a history of complaints of 
chronic sore throats and recurrent hoarseness since 1980.  
His treatment during active service included treatment for 
esophageal reflux with improvement of symptoms.  The examiner 
observed that the reflux entry would be consistent with 
gastroesophageal reflux disease and laryngitis.  The veteran 
had another ENT consult in 1989 for complaints of hoarseness 
and chronic  throat clearing, and examination revealed no 
evidence of active disease.  An ENT examination in 1992 also 
appeared to be within normal limits with normal movement and 
found no evidence of true vocal cord nodules.  The impression 
at that time was chronic sinusitis with throat clearing and 
hoarseness.  At the May 1999 examination, the veteran denied 
any history of vocal trauma, and examination revealed no 
evidence of injury to the larynx.  The veteran reported that 
he had no trouble breathing, and he ran approximately six 
miles a day without shortness of breath.  He reported that he 
was being treated for a sinus infection, but he did not feel 
that his symptoms were related to sinus.

Physical examination revealed no evidence of nasal 
obstruction and no purulent discharge.  The larynx appeared 
normal, with slight erythema around the arytenoids, which the 
examiner deemed consistent with gastroesophageal reflux 
and/or sinus drainage.  There was no evidence of malignancy 
in the larynx, and the airway appeared widely patent.  The 
examiner recommended a referral for a stroboscope examination 
by a laryngologist.  The case file reflects that appointments 
for the procedure were made in May 1999 and September 2001, 
but the veteran did not report for the procedures.  The Board 
infers it to have been due to the veteran's frequent change 
of residence.

The May 2003 VA examination report reflects that the veteran 
reported a history of sinusitis, beginning five years 
earlier, and that he had undergone a septoplasty and 
turbinate reduction on an undisclosed date for those 
symptoms.  The veteran reported that the procedure seems to 
have resolved his symptoms.  Physical examination revealed a 
straight nasal septum with patent nasal airways.  Oral 
examination was unremarkable.  Flexible indirect laryngoscopy 
showed the vocal cords to be free of any gross nodules.  
Phonation showed normal vocal cord movement.  The only 
abnormality noted was a slight failure to make contact in the 
anterior portion, as there was no closure of the false vocal 
cords.  There were no other abnormalities in the larynx or 
hypopharynx.  The examiner noted the veteran's voice to be of 
normal volume with mild hoarseness.  The examiner noted the 
prior ENT post-surgery examinations in the case file which 
found no abnormalities in the veteran's vocal cords.  The 
examiner also noted that, because the veteran's reports of 
hoarseness and pain began after his surgery and because the 
examination showed a mild amount of presbylarynx anteriorly, 
he deemed the veteran's symptoms to be related to his in-
service larynx procedure.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the appellant's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

The fact that a claimant is awarded a rating increase less 
than the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

As noted above, the veteran filed his claim in May 1995, and 
the initial adjudication was in the May 1996 rating decision.  
The rating criteria for the respiratory system were changed 
effective October 7, 1996.  The basis for the October 1998 
Board Remand was so the RO could review the veteran's claim 
under both criteria to determine which were more favorable to 
him.

The Board finds that neither the old nor new criteria are 
favorable or unfavorable to the veteran, as his post-ulcer 
excision residuals do not more nearly approximate an 
evaluation in excess of 10 percent under either.

Under the prior criteria, moderate chronic laryngitis with 
catarrhal inflammation of the vocal cords or mucous membranes 
and moderate hoarseness warranted a 10 percent evaluation.  
Severe chronic laryngitis with marked pathological changes 
such as inflammation of the vocal cords or mucous membranes, 
thickening or nodules of the vocal cords or submucous 
infiltration and marked hoarseness, allowed a 30 percent 
evaluation.   38 C.F.R. § 4.97, DC 6516 (in effect prior to 
October 7, 1996).
 
The residuals of healed injuries of the larynx were evaluated 
on the basis of resulting interference with the voice 
(aphonia) or interference with respiration.  Id., DC 6517.
 
Mild stenosis of the larynx, with dyspnea on heavy exertion, 
warranted a 10 percent evaluation.  A 30 percent evaluation 
required moderate impairment of respiration with dyspnea on 
moderate exertion.  Stenosis of the larynx may also be 
evaluated on the basis of any associated aphonia.  Id., DC 
6520.

Aphonia is the constant inability to communicate by speech or 
to speak above a whisper.  Partial aphonia is rated as 
chronic laryngitis.  Id., DC 6519.

The medical evidence of record shows that the veteran's post-
ulcer excision disability picture has not manifested any 
symptoms of aphonia, as the veteran's reported history 
reflects claims of intermittent loss of his voice, but 
primarily when he attempted to speak above a normal voice 
level.  There is no evidence of constant inability to 
communicate by speech or constant inability to speak above a 
whisper.  The veteran denied any breathing difficulty.  It is 
by way of application of 38 C.F.R. § 4.21 that the veteran 
more nearly approximates a 10 percent evaluation under the 
prior criteria, as it is not required that a disorder 
manifest every symptom of the applicable criteria.  Thus, the 
evidence of record does not show the veteran to have 
manifested inflammation of his vocal cords or mucous 
membrane, but he has manifested mild hoarseness.  38 C.F.R. 
§§ 4.3, 4.7.  His post-ulcer excision has not more nearly 
approximated a 30 percent evaluation under the prior 
criteria, in that there is no medical evidence of 
inflammation of cords or mucous membrane, thickening of 
nodules, or submucous infiltration with marked hoarseness.  
Id.

As of October 7, 1996, the veteran's disability picture does 
not more nearly approximate an evaluation in excess of 10 
percent under the current criteria.  Under the current 
criteria, stenosis of the larynx is evaluated by pulmonary 
function tests.  See 38 C.F.R. § 4.97, DC 6520 (2004).  The 
veteran was not administered such tests, as he denied any 
breathing difficulty or other respiratory symptomatology.  As 
already noted, the veteran has not manifested any symptoms of 
aphonia.

Chronic laryngitis which manifests as hoarseness with 
inflammation of cords or mucous membrane allows an evaluation 
of 10 percent.  Hoarseness with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy, allows an evaluation of 30 percent.  DC 
6516 (2004).  The May 2003 VA examination report reflects 
that the veteran's disorder has not manifested any of these 
symptoms except mild hoarseness.  Thus, as noted, he does not 
more nearly approximate a 30 percent evaluation under the 
current criteria.  The May 2003 examination report also 
reflects that the veteran reported that his septoplasty 
resolved his sinus symptoms, and physical examination 
revealed the nasal septum to be straight with patent airways.  
Therefore, the veteran's disorder does not manifest any of 
the criteria for a rating under either DC 6524 for 
granulomatous rhinitis or DC 6523 for bacterial rhinitis.


ORDER

Entitlement to an increased initial evaluation for status 
post-ulcer excision from larynx, with occasional hoarseness, 
is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


